Title: To George Washington from John Brooks, 15 March 1783
From: Brooks, John
To: Washington, George


                        
                            Sir,
                            Huts 15th March 1783.
                        
                        Report was made to me this morning by my Quarter Master that the beef in store was unfit to be issued—In
                            consequence of which I appointed three officers to go and examine it. Their report I have taken the liberty to transmit to
                            your Excellency. The Commissary, refusing to issue that of a better quality unless the poorest is taken with it, I have
                            order’d my Quarter Master not to receive any part ‘till your Excellency is informed of the business. I have the honor to be
                            Your Excellency’s most obedt Servt
                        
                            J. Brooks Lt Colo. Comdt
                            7th Mass. Regt
                        
                     Enclosure
                                                
                            
                                Sir,
                                March 15th 1783
                            
                            We have inspected the Beef at the Contractors Issuing Store, find There are ten quarters of Beef which
                                are eatable the remainder about fifty quarter unfit to be Issued. We are Sir Your very Obedient Servants
                            
                                N.C. Allen Capt.
                                James Sever Ensn
                                J: Bramhall Lt
                            
                            
                                N.B. The Commissary will not permit the Quarter Master to pick the quarters. N.C. Allen
                            
                        
                        
                    